Citation Nr: 1449383	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the disability rating assigned for bruxism from 10 percent to noncompensable, effective April 1, 2012, was proper.

2.  Entitlement to a disability rating in excess of 10 percent for bruxism.

3.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to May 1968, from June 1970 to April 1972, and from March 1973 to November 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  On the same day as the hearing, the Veteran submitted additional evidence with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS does not contain any documents.  The electronic folder in Virtual VA includes a copy of the hearing transcript, but otherwise only includes duplicative or irrelevant documents.  

The issues of entitlement to increased ratings for bruxism and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

At the time of the January 2012 rating decision, the evidence did not establish that an improvement in the Veteran's bruxism had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for reducing the Veteran's evaluation from 10 percent to noncompensable for bruxism, effective from April 1, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.150, Diagnostic Code 9913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the Veteran's contention that the RO improperly reduced the disability rating for his service-connected bruxism from 10 percent to noncompensable.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 10 percent rating for bruxism is warranted.  Therefore, a discussion of whether VA complied with its duties to notify and assist the claimant and the procedural requirements set forth in 38 C.F.R. § 3.105(e) is unnecessary.

The law provides that, where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Regarding disability ratings in effect for less than five years, as in this case, an adequate reexamination that discloses an improvement in the disorder will warrant reduction in rating.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1995) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

The Veteran's bruxism has been evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9999-9913.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's bruxism is rated by analogy, using the criteria for loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity under Diagnostic Code 9913.

Under Diagnostic Code 9913, where the lost masticatory surface cannot be restored by a "suitable prosthesis," a maximum 40 percent disability rating is warranted for the loss of all teeth.  For the loss of all upper teeth or all lower teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, a 30 percent rating is warranted.  For the loss of all upper and lower posterior or upper and lower anterior teeth, a 20 percent rating is warranted.  For the loss of all upper anterior or lower anterior teeth, or for the loss of all upper and lower teeth on one side, a 10 percent rating is warranted.  Where the loss of masticatory surface can be restored by suitable prosthesis, a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.150, Diagnostic code 9913.

The 10 percent rating assigned for the Veteran's bruxism was based on evidence showing that four out of six of his lower anterior teeth were missing and could not be restored by a suitable prosthesis.  See April 2010 VA examination; July 2010 rating decision.  Specifically, the April 2010 VA examiner indicated that the Veteran was missing teeth # 1, 2, 3, 4, 15, 16, 17, 18, 19, 23, 24, 25, 26, and 32, and that the loss of masticatory surface that could not be restored by suitable prosthesis.  The examiner did not explain why the missing teeth could not be restored by.  In July 2010, the RO determined that, although the Veteran did not meet the criteria for missing all lower anterior teeth, the loss of four out of six lower anterior teeth that could not be restored by prosthesis more nearly approximated the criteria required for a 10 percent rating.  See 38 C.F.R. § 4.7 (2014).  

VA dental treatment records dated from October 2010 to December 2010 reflect that all of the Veteran's remaining teeth were extracted.  A December 2010 record notes that the Veteran declined a mandibular full denture.  Later that month, the dentist discussed the timing for the beginning of the fabrication of dentures.  The Veteran wanted to wait until he was completely healed and suggested one year.  The dentist told him that they could start in the spring.  In November 2011, he was fitted for dentures. 

VA examinations were conducted in May 2011 and November 2011.  Both dentists noted that all of the Veteran's teeth were missing and that all lost masticatory surfaces could be restored with suitable prostheses.  

The RO reduced the disability rating for bruxism based on the May 2011 and November 2011 VA examinations.  The Board finds, however, that it is unclear whether these examinations demonstrated an improvement in the Veteran's condition.  Arguably, the Veteran's condition worsened since the April 2010 VA examination in that all of his remaining teeth were extracted.  However, the May and November 2011 VA examiners indicated that the missing teeth could be restored with suitable prostheses.  It is unclear whether the extraction of all the Veteran's teeth made it possible for prostheses where it was not possible before or whether the April 2010 VA examiner erroneously concluded that the Veteran's missing teeth could not be restored.  In any event, the Board finds that the evidence did not demonstrate that an improvement in the disability had actually occurred and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

Moreover, the Board notes that there is nothing in the record showing that the RO considered or applied 38 C.F.R. § 3.344(c) when it reduced the Veteran's disability rating for bruxism.  The rating decision did not consider the question of improvement, and the April 2012 Statement of the Case (SOC) did cite the regulation. 

Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulation in reducing the disability rating assigned for the Veteran's bruxism from 10 percent to noncompensable, effective April 1, 2012.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 


ORDER

The 10 percent disability rating for bruxism is restored, effective April 1, 2012.


REMAND

The Board finds that a remand is necessary to obtain outstanding VA treatment records.  The Board also finds that the Veteran should be afforded another VA examination to determine the current severity of his bruxism.  

Regarding major depressive disorder, in his September 2012 notice of disagreement (NOD), the Veteran indicated that there was medical evidence as recent as September 20, 2012.  The September 2012 SOC indicates that the evidence considered included VA treatment records dated from August 1998 to September 2012; however, the claims file only includes treatment records dated through June 2012.  The electronic folder in Virtual VA only includes VA dental treatment records dated in November 2011.  Therefore, a remand is required to obtain any outstanding VA treatment dated since June 2012.

Regarding bruxism, in his April 2012 substantive appeal (VA Form 9), the Veteran argued that restoring his missing teeth with prostheses would fail due to his unrelenting grinding of masticatory surfaces.  During the April 2013 Board hearing, the Veteran testified that he could not use the upper denture because it was too cumbersome and that a lower one could not be made because of his lower jaw.  See Hearing Tr. at 4.  His statements suggest possible worsening since the 2011 VA examinations.  Therefore, the Board finds that he should be afforded another VA examination to assess the current severity of his bruxism and to determine whether lost masticatory surfaces can be restored by suitable prostheses.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected major depressive disorder and bruxism.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated since June 2012.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bruxism.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's bruxism under the rating criteria.  The examiner should comment on whether the Veteran's lost masticatory surfaces can be restored by suitable prostheses.  The examiner should specifically address the Veteran's contention that the prostheses would fail due to his bruxism and that a lower prosthesis could not be made because of his lower jaw.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran another VA examination in connection with his claim for an increased evaluation for major depressive disorder.

4.  Thereafter, the AOJ should readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


